On January 27,2003, the defendant was sentenced Ten (10) years in the Montana State Prison with Five (5) years suspended.
On June 10, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Sandy Selvy. The state was represented by Dennis Paxinos.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The *54defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 25th day of June, 2004.
The Division finds that the sentence imposed by the sentencing court is clearly excessive given the nature of the offense, the nature of the defendant’s criminal history, and the recommendation both by the defendant and the state of Montana. Therefore, is the unanimous decision of the Division that this sentence shall be modified to Ten (10) years in the Montana State Prison, with Eight (8) years suspended. The conditions of the sentence and credit for time served are as stated in the January 22, 2003 Judgment of the District Court.
Done in open Court this 10th Day of June, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary L. Day and Member, Hon. John W. Whelan.